Citation Nr: 0206849	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  96-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of right 
shoulder dislocation.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
acute meningitis with enlargement of ventricles, memory loss, 
and headache.  

5.  Entitlement to an increased evaluation for a back strain, 
currently evaluated as 10 percent disabling.


(The issues of entitlement to service connection for PTSD, 
residuals of right shoulder dislocation, and bronchitis, and 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
acute meningitis with enlargement of ventricles, memory loss, 
and headaches, will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
PTSD, bronchitis, and right shoulder dislocation; denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
acute meningitis; and, denied a claim for an increased 
evaluation in excess of 10 percent for service-connected back 
strain.  Following issuance of statements of the case, the 
veteran submitted timely substantive appeals in March 1996 
and March 1997. 

At a personal hearing conducted in March 1997, the veteran 
testified that he believed that his back strain in service 
resulted in degenerative joint disease of the back.  The 
Hearing Officer noted that a claim for service connection for 
degenerative joint disease of the lumbar spine was a separate 
claim from the claim for an increased evaluation for service-
connected lumbar strain.  The veteran indicated a desire to 
pursue such a claim.  It is not clear from the record whether 
the veteran or the RO have taken any further action on this 
claim.  The claim is REFERRED to the RO for followup. 

The Board notes that, in an August 1997 Supplemental 
Statement of the Case (SSOC), the RO indicated that new and 
material evidence was required to reopen the claim for 
service connection for right shoulder dislocation because the 
claim had been denied in 1981.  However, the rating decision 
at that time indicated that the claim was for service 
connection for a left shoulder disability.  Thus, the claim 
at issue in this appeal, a claim as to the right shoulder, 
has not been previously denied and new and material evidence 
is not required.  The issue on appeal is more accurately 
stated as described on the title page of this decision.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD, residuals of 
right shoulder dislocation, and bronchitis, and entitlement 
to compensation under 38 U.S.C.A. § 1151 for acute meningitis 
with enlargement of ventricles, memory loss, and headaches.  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.))  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All identified evidence has been obtained, all evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and the duties to the appellant as set forth in the 
VCAA have been met.

2.  The veteran's service-connected low back disability is 
manifested by pain on motion, pain on palpation, and slight 
to moderate limitation of motion, without evidence of impact 
on the veteran's day-to-day functioning.


CONCLUSION OF LAW

The criteria for a 20 evaluation for back strain are met, 
resolving all doubt in the veteran's favor.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the back strain diagnosed in 
service is more disabling than the 10 percent evaluation 
currently assigned reflects. 

On VA examination conducted in July 1981, the veteran 
complained of pain with forward flexion.  Radiologic 
examination of the lumbosacral spine showed no evidence of 
fracture or deformity, disc spaces were well-maintained, and 
the examination was interpreted as showing a normal 
lumbosacral spine.  The diagnosis was lumbosacral strain.  In 
an August 1981 rating decision, the RO noted that the 
veteran's service medical records reflected that he had been 
treated in service for a lumbar strain.  The RO granted 
service connection for back strain, and evaluated that 
disability as 10 percent disabling.  

The veteran later sought service connection for a ruptured 
lumbar disc.  That claim was denied in a June 1982 rating 
decision, and is not before the Board at this time. 

Following the veteran's submission of the claim which is now 
on appeal before the Board, the veteran was afforded VA 
examination of the back in November 1995.  The veteran's 
range of motion of the lumbar spine was to 40 degrees of 
forward flexion, to 10 degrees of extension backward, 10 
degrees of lateral flexion, and 10 degrees of rotation.  Low 
back pain was present.  There was a surgical scar at the 
lumbar spine, and the veteran reported having undergone 
discectomy.  The assigned diagnosis was postoperative 
discectomy, lumbar spine, due to herniated disc.  

On VA examination conducted in June 1996, the veteran 
reported having injured his back in service with a diagnosis 
of muscle strain.  He reported undergoing laminectomy and 
discectomy in 1982.  He complained of continued low back and 
leg pain, with leg pain significantly worse on the right 
side.  Straight leg raising caused pain in the lower back and 
buttocks.  Range of motion included forward flexion to 50 
degrees, no extension, 10 degrees of right and left bend, and 
15 degrees of right and left rotation.  Muscle strength was 
4/5 in all muscle groups, with a component of giving away.  
The examiner concluded that the veteran had chronic low back 
pain status post laminectomy, L5-S1.  In a January 1997 
rating decision, the RO continued the 10 percent disability 
evaluation in effect for back strain.  

At a personal hearing conducted in March 1997, the veteran 
testified that his back symptoms had started in service and 
had continued to the present time.

VA outpatient clinical records dated in July 1997, discharge 
summaries of VA hospitalizations from July 1997 through 
August 1997, in July 1998, May 1999, and January 2001 through 
February 2001 and outpatient treatment records dated through 
July 2001 are devoid of diagnosis or complaints of lumbar 
strain.  The veteran was assessed as independent in 
performing activities of activities of daily living in May 
1999, and the record does not refect that any normal activity 
of daily living was affected negatively by his back pain.  

On VA examination conducted in July 1999, the veteran 
ambulated flexed slightly forward to the hips, without 
significant limp.  He had forward flexion to 70 degrees, 
extension was to 20 degrees with complaints of pain, he had 
complaints of pain on rotation, and the examiner noted that 
the motor examination was "inconsistent."  There was 
tenderness to palpation in the midline of the lumbar spine, 
extending down into the sacrum.  There was no significant 
lumbar paraspinous muscle spasm or tenderness.  The examiner 
concluded that the veteran had significant restriction of 
range of motion, but opined that the veteran's medical 
disorders had a more significant impact on his ability to 
work than his low back symptoms.

The records of VA hospitalization for treatment of substance 
abuse in February 2000 reflect psychiatric examinations, 
evaluation of the veteran's ability to perform activities of 
daily living, and his ability to participate in various types 
of therapy.  The record is devoid of evidence of any specific 
limitation due to back pain, but the veteran reported that he 
had back pain.  The back was symmetrical on examination.

Outpatient records reflect that the veteran sought treatment 
for left lower quadrant abdominal pain in June 2000, stating 
that he thought he developed a hernia when another person let 
go of their end of a heavy object the veteran was helping 
lift.  The record of this outpatient treatment is devoid of 
complaints of back pain or of treatment for back pain.  

The veteran was evaluated for admission to a VA Lodger 
Program in January 2001.  The veteran's gait was steady, his 
back was straight and symmetrical, and there was no 
costovertebral tenderness.  The veteran was admitted, and 
voluminous records of that program and outpatient clinical 
records thereafter through June 2001 are devoid of evidence 
that the veteran sought treatment for back pain or that any 
activity limitation was imposed by back pain or limitation of 
motion.

The Board notes the argument of the veteran's representative 
that it would not be fair to go forward without service 
medical records.  Service connection for low back strain has 
been established for many years, and therefore, it is the 
severity of current disability, not history as shown in 
service medical records, which is of most relevance before 
determination of the current appropriate evaluation.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  VA has 
since issued regulations consistent with the enactment of 
this law.  See Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Because this claim was 
pending on appeal before the Court at the time of enactment 
of the VCAA, this law, and its implementing regulations are 
applicable to the claim.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed below, finds that the 
development of this claim has proceeded in accordance with 
the provisions of the law and regulations as to the issue 
presently under consideration, although initial adjudication 
of the claim was conducted without the guidance of the 
provisions enacted thereafter.  In particular, the veteran 
has been notified on numerous occasions of the criteria 
governing evaluation of disability due to low back strain, 
and of the evidence of record relevant to the claim for an 
increased evaluation, including in the statement of the case 
(SOC) issued in February 1997, and supplemental statements of 
the case (SSOCs) issued in August 1997, June 1999, August 
1999, June 2000, and July 2001.  

Each of the SSOCs included a lengthy list of the evidence 
associated with the claims file since the last rating 
decision.  In the July 2001 SSOC, the veteran was provided 
with specific information as to VA duty to assist a claimant 
under the VCAA, provisions of 38 U.S.C.A. §§ 5102 and 5103.  
Additionally, the veteran provided testimony at a personal 
hearing conducted in March 1997.  Thus, it is clear that the 
veteran is aware of the status of the claims and of the 
evidence regarding his claim for an increased evaluation for 
his service-connected back disability.  The veteran has not 
identified any evidence which might be relevant that has not 
been obtained, and it does not appear from the file that 
there is any additional relevant evidence which should be 
obtained.  The Board concludes that each duty to the veteran 
under the VCAA has been satisfied, and there is no further 
duty to develop the claim.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991). 

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco, 7 Vet. App. at 58.

The veteran's lumbar strain has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent 
evaluation contemplates characteristic pain on motion.  The 
next higher evaluation under DC 5295, a 20 percent 
evaluation, requires muscle spasm on extreme forward bending 
with loss of lateral spine motion.  Although the veteran has 
undergone VA examination or routine evaluations of the back 
as part of other examinations numerous times during the 
pendency of this appeal, there is no evidence of objective 
findings of muscle spasm on any examination.  

The Board again notes that the veteran has not been awarded 
service connection for any disorder other than back strain, 
and notes that the veteran may, as noted in the Introduction, 
be pursuing a separate claim for service connection for 
degenerative joint disease of the spine.  

The Board has considered all complaints of back pain and loss 
of motion as service-connected for purposes of evaluation of 
the service-connected back strain, as the clinical evidence 
does not distinguish between the loss of range of motion or 
pain on motion which is due to the non-service-connected back 
disorder and the pain and limitation due to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  

However, the medical evidence establishes that the veteran 
has neurologic lower extremity symptomatology which is 
associated with a lumbar disc herniation and diskectomy, and 
service-connection for that disorder has been denied.  An 
evaluation in excess of 10 percent for the service-connected 
back strain may not be based on neurologic manifestations 
associated by the medical evidence with a back disorder for 
which service connection has been denied. 

The Board has considered whether an evaluation in excess of 
10 percent is warranted under any other diagnostic code.  
Under Diagnostic Code 5292, limitation of lumbar spine motion 
will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In this case, at least one examiner has characterized the 
veteran's loss of lumbar spine motion as "significant."  The 
veteran's range of forward flexion has varied from 40 degrees 
(November 1995) to 70 degrees (July 1999).  His range of 
extension has varied from no extension (June 1996) to 10 
degrees (November 1995) to 20 degrees (July 1999).  Lateral 
flexion and rotations has varied from 10 degrees (November 
1995) to 20 degrees (July 1999).  The veteran's best range of 
motion of the back, demonstrated on examination in July 1999, 
is consistent with slight limitation of range of motion, a 10 
percent evaluation.  The Board notes that the veteran also 
complained of pain with this range of motion, and notes that 
the intent of the regulations is to compensate for painful 
motion as well as lost motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The veteran's more severe measured limitations of range of 
motion, 40 degrees of flexion and no extension, with 
complaints of pain, would be consistent with at least 
moderate limitation of motion, so as to warrant a 20 percent 
evaluation, especially with consideration that the veteran 
complained of pain on motion even with the more limited range 
of motion.  

In looking at the evidence of record as a whole, it is clear 
that the veteran's day-to-day functioning is much more 
consistent with the range of motion demonstrated at the time 
of the July 1999 examination than with the limitations 
demonstrated at the time of the 1995 and 1996 examinations.  
Although there were two examinations which demonstrated 
limitation of motion which, when considered with complaints 
of pain on the remaining motion, might be considered more 
than moderate, the vast majority of the evidence associated 
with the file for the lengthy pendency of this claim reflects 
that the veteran's service-connected back disability imposed 
no limitations or no more than slight limitation on the 
veteran's day-to-day functioning, but that he did 
consistently voice complaints of pain.  

In particular, the Board notes that, despite voluminous 
treatment records and VA inpatient treatment averaging at 
least once per year, there is no record that the veteran 
specifically sought treatment for his service-connected back 
disability.  No treatment for back pain, such as physical 
therapy or the like, was requested by the veteran or ordered 
for the veteran during any inpatient or outpatient treatment 
episode during the pendency of the claim, more than five 
years.  

Moreover, the clinical records reflect that, on at least on 
occasion, the veteran was injured while participating in 
lifting a heavy object, but he complained of a hernia, and of 
abdominal area pain, not of back pain.  

The Board notes that the most recent VA examination, the 1999 
examination, was the one at which the veteran demonstrated 
the best range of motion.  The Board finds this examination 
report more persuasive and more consistent with the overall 
evidence of record as to the disability imposed by the 
veteran's service-connected disability, as compared to prior 
examinations.  

Evaluation of the disability in this case requires the Board 
to consider both subjective complaints of pain and objective 
manifestations of disability.  In this case, the veteran 
voiced subjective complaints of pain on VA examinations, and 
at other times during continuing VA treatment, even though 
complaints regarding limitation of motion, or measurements 
confirming limitation of motion, were not noted.  Considering 
all complaints of back pain and limitation of motion as due 
to service-connected low back strain, and resolving doubt at 
the severity of continuing limitation of motion in the 
veteran's favor, a 20 percent evaluation for low back strain 
is warranted at this time.

However, the preponderance of the evidence is against an 
evaluation in excess of 20 percent.  Although there is 
clinical evidence reflecting that the veteran's measured 
limitation of motion of the back increased at times, the 
evidence as a whole reflects that the veteran's service-
connected back strain impacted on the veteran's day-to-day 
functioning, even as to subjective complaints, only 
occasionally.  The Board concludes that the evidence as a 
whole does not support a finding that the veteran's service-
connected disability, even considering factors of pain and 
pain on motion, caused more than moderate disability, either 
as evaluated under Diagnostic Code 5295 or under Diagnostic 
Code 5292, during the pendency of this claim, although there 
is clear evidence that, at least on some days, the veteran 
had more restriction of motion and pain than he had on 
average.  As such, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
for service-connected back strain.  

The Court has held that the Board must address referral for 
an extraschedular evaluation, under 38 C.F.R. § 3.321(b)(1), 
only when circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
The evidence in this case reflects that the veteran had 
frequent hospitalization and treatment, but the evidence also 
clearly establishes that the veteran's service-connected 
disability was not implicated or treated in these 
hospitalizations.  There is no evidence that the veteran's 
service-connected back disability resulted in manifestations 
not considered under the rating schedule.  The evidence in 
this case does not present any symptoms or factors not 
evaluated within the rating criteria, and referral for 
consideration of extraschedular evaluation is not required.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 20 percent evaluation for service-connected back strain, 
but no higher evaluation, is granted, subject to laws and 
regulations governing monetary awards. 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

